Opinion filed August 30, 2013




                                      In The


        Eleventh Court of Appeals
                                   __________

                                No. 11-11-00358-CR
                                    __________

                     CARLOS CHAPARRO, Appellant

                                       V.

                     THE STATE OF TEXAS, Appellee


                    On Appeal from the County Court at Law
                           Midland County, Texas
                        Trial Court Cause No. 132,333


                      MEMORANDUM OPINION
      The jury convicted Carlos Chaparro of a Class B misdemeanor offense of
driving while intoxicated. The trial court assessed Appellant’s punishment at
confinement for 180 days and a fine of $1,000. The trial court suspended the
imposition of the sentence and placed Appellant on community supervision for two
years. We affirm.
      The facts are undisputed. On November 8, 2010, Appellant was driving an
18-wheeler on Interstate 20 in Midland County. Corporal Jayden Perkins of the
Midland County Sheriff’s Office stopped Appellant. Department of Public Safety
Trooper Chad Matlock responded to the scene. The officers arrested Appellant for
driving while intoxicated and placed him in handcuffs. The officers did not give
Appellant Miranda1 warnings. Trooper Matlock placed Appellant in his patrol car.
Trooper Matlock read Appellant the DIC-55 statutory warnings and asked
Appellant whether he would give a blood sample. Appellant responded, “Yes, sir.”
Testing of Appellant’s blood sample showed that it contained, among other things,
diazepam, hydrocodone, and carisoprodol.
      At trial, Appellant moved to suppress evidence of any questions that the
officers asked him after he was arrested, any statements he made to the officers
after he was arrested, and the results of his blood test. Appellant argued that this
evidence was inadmissible because the officers did not give him Miranda
warnings. The State agreed that, because the officers did not give Appellant
Miranda warnings, any questions that constituted custodial interrogation and
Appellant’s responses to those questions were inadmissible. However, the State
asserted that the law required the officers to give Appellant the DIC-55 statutory
warnings and to ask whether Appellant would provide a blood or breath specimen
and that, therefore, Appellant’s consent to provide a blood specimen and the results
of the blood test were admissible.
      The trial court ruled that “all custodial interrogation subsequent to
[Appellant] being placed under arrest, save and except for the DIC warnings and
the acknowledgment of the blood tests and the approval of the blood tests from
[Appellant], are suppressed.” The trial court stated that evidence that related to the
blood test would not be suppressed, and the trial court admitted such evidence.
      1
       Miranda v. Arizona, 384 U.S. 436 (1966).

                                                  2
      In a single appellate issue, Appellant contends that the trial court abused its
discretion when it failed to suppress evidence of the DIC statutory warnings, of his
consent to give a blood specimen, and of the results of his blood test. In his brief,
Appellant acknowledges that relevant case law does not favor his position.
Appellant states that he is making his argument simply to preserve error.
      Appellant cites Rodriguez v. State, 631 S.W.2d 515 (Tex. Crim. App. 1982),
and McCambridge v. State, 778 S.W.2d 70 (Tex. Crim. App. 1989). In Rodriguez,
the court held that the taking of a breath test is not a testimonial communication
and that Miranda warnings need not be given before administering the test. 631
S.W.2d at 517. In McCambridge, the court held that a right to counsel does not
attach to a decision of whether to submit to a requested breath test when the
request is made before the “critical stages” of a criminal proceeding arise. 778
S.W.2d at 72. We are bound by existing precedent. The trial court did not abuse
its discretion when it denied Appellant’s motion to suppress the blood test
evidence. Appellant’s issue is overruled.
      We affirm the judgment of the trial court.




                                                    TERRY McCALL
                                                    JUSTICE


August 30, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                            3